[Cite as State v. Sipple, 2021-Ohio-1319.]

                         IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




STATE OF OHIO,                                     :   APPEAL NO. C-190462
                                                       TRIAL NO. 19CRB-15290
      Plaintiff-Appellee,                          :

      vs.                                          :
                                                         O P I N I O N.
LAWRENCE SIPPLE                                    :

      Defendant-Appellant.                         :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 16, 2021




Andrew Garth, Interim City Solicitor, William T. Horsely, Chief Prosecuting
Attorney, and Chris Brown, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

       {¶1}   Defendant-appellant Lawrence Sipple has appealed his conviction for

attempted voyeurism in violation of R.C. 2907.08(D), arguing in two assignments of

error that (1) the conviction was based upon insufficient evidence and against the

manifest weight of the evidence, and (2) the trial court failed to properly impose the

sex offender classification in its sentencing entry. For the following reasons, both

assignments of error are overruled.

                              Factual Background


       {¶2}   Melvina Chestnut was standing in line at an event held by the Lord’s

Gym, a charitable organization in Cincinnati, Ohio. Chestnut testified that Sipple,

whom she described as an “acquaintance,” came up behind her and whispered in her

ear, “They said that you’re free-ballin,” which was explained by Chestnut to mean

“not wearing any underwear.” Chestnut testified that she was wearing shorts under

her dress. She felt Sipple put his phone between her legs, under her dress. She

looked down and saw his phone. She testified that the screen was “black” and she

never heard it “snap,” so she was unsure if he took a picture or not. After she caught

him, Sipple laughed and nudged her and then walked away. Chestnut called the

police, and Cincinnati Police Officer James Mathews responded to the scene.

       {¶3}   Mathews interviewed Sipple in his police cruiser. A portion of his body

camera video was played at trial. In the video, Sipple admitted to placing his phone

under Chestnut’s dress, but denied taking any pictures or videos. He told Mathews

that he was joking and clowning around with Chestnut, and that he knew that she

always wore shorts under her dress anyway. Sipple offered to show Mathews his




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



phone, but Mathews declined. Mathews testified that he figured that any pictures

would have been “long gone” by that point.

       {¶4}   Sipple was charged with voyeurism, but after a bench trial, he was

convicted of attempted voyeurism in violation of R.C. 2907.08(D). The court held a

sentencing hearing on August 2, 2019. The court informed Sipple that he would be

classified as a Tier I sex offender, and reviewed his registration duties. In its

sentencing entry, the court sentenced Sipple to 30 days in jail, a fine, and court costs,

and ordered him to stay away from Lord’s Gym and “register tier I.”

                            First Assignment of Error


       {¶5}   In his first assignment of error, Sipple contends that his conviction

was based upon insufficient evidence and was against the manifest weight of the

evidence.

       {¶6}   The test for determining whether the evidence was sufficient to sustain

a conviction is if “after viewing the probative evidence and inferences reasonably

drawn therefrom in the light most favorable to the prosecution, any rational trier of

fact could have found all the essential elements of the offense beyond a reasonable

doubt.” State v. MacDonald, 1st Dist. Hamilton No. C-180310, 2019-Ohio-3595, ¶

12, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

It is a question of law for the court to determine, the court is not to weigh the

evidence. MacDonald at ¶ 12. “The trier of fact is in the best position to judge the

credibility of the witnesses and the weight to be given to the evidence presented.”

State v. Carson, 1st Dist. Hamilton No. C-180336, 2019-Ohio-4550, ¶ 16.

       {¶7}   In reviewing a claim that a conviction is against the manifest weight of

the evidence, “we review the record, weigh the evidence and all reasonable


                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



inferences, consider the credibility of the witnesses, and determine whether the trier

of fact, in resolving conflicts in the evidence, ‘clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be overturned.’ ” Martin 20

Ohio App.3d at 175, 485 N.E.2d 717. Reversal of a conviction and a grant of a new

trial should only be done in “exceptional cases in which the evidence weighs heavily

against the conviction.” Id.

       {¶8}    To convict Sipple of attempted voyeurism, the state had to prove that

he purposely or knowingly engaged in conduct that, if successful, would have

resulted in secretly or surreptitiously videotaping, filming, photographing, or

otherwise recording Chestnut under or through her clothing for the purpose of

viewing her body or undergarments. See R.C. 2923.02(A) and 2907.08(D).

       {¶9}    Sipple argues that he did not act surreptitiously because Chestnut was

aware of his presence, saw him pull out his phone and place it under her dress, and

because immediately afterward he told his wife about the “joke” he had just played

on Chestnut.

       {¶10} Because “surreptitious” is not defined in R.C. 2907.08, we must look to

other sources for a definition. “Surreptitious” is commonly defined as “unauthorized

and clandestine; done by stealth and without legitimate authority.”             State v.

Latimore, 12th Dist. Butler No. CA2015–09–175, 2016-Ohio-2989, ¶ 11, quoting

Black’s Law Dictionary (10th Ed.2014).

       {¶11} Chestnut testified that she was not aware that Sipple had placed his

phone under her dress until she felt it touch her legs, at which time she looked down

and saw the phone. Chestnut did not authorize Sipple to place the phone under her

dress. Based on this testimony, there was sufficient evidence for the court to find that




                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



Sipple acted with stealth and without Chestnut’s authority, and such a finding was

not against the manifest weight of the evidence.

       {¶12} Next, Sipple argues that the state failed to prove that he took a

substantial step toward violating R.C. 2907.08(D).

       {¶13} To prove an attempt, the state must prove that the offender purposely

did or omitted to do something which is “a substantial step in a course of conduct

planned to culminate in the commission of the crime.” MacDonald, 1st Dist.

Hamilton No. C-180310, 2019-Ohio-3595, at ¶ 13, quoting State v. Group, 98 Ohio

St.3d 248, 2002-Ohio-7247, 781 N.E.2d 980, ¶ 95. To count as a substantial step, the

conduct must be “strongly corroborative of the actor’s criminal purpose.” Id.

       {¶14} Sipple cites Middletown v. Reuss, 2016-Ohio-996, 48 N.E.3d 649

(12th Dist.), in support of his argument that his actions did not amount to a

substantial step.

       {¶15} In Reuss, the defendant was charged with violating R.C. 2907.08(D)

for holding his phone over the partition at a tanning salon and attempting to record

the victim in the next room. Id. at ¶ 2. The Twelfth District found that Reuss’s

conviction for attempted voyeurism was based on insufficient evidence because the

victim was naked when Reuss held his phone over the partition, and therefore, Reuss

could not have recorded her “under or through” her clothing, as specified by R.C.

2907.08(D). Id. at ¶ 11 (concluding that Reuss instead should have been charged

with a violation of subsection R.C. 2907.08(A) or (B)).

       {¶16} The court went on to hold that the trial court conflated “intent” with

“attempt.” Id. at ¶ 14. It pointed to a statement made by the trial court at sentencing:

“I don't know if you took the picture or not but I think that was your intention to do




                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



it.” Id. at ¶ 16. The Twelfth District concluded, “By its own admission, the court was

unable to discern whether Reuss actually perpetrated an attempt. Rather, the court

rested its finding of guilt upon its belief that Reuss intended to photograph [the

victim],” and “one may not be convicted on intent alone.” Id. at ¶ 16-17. The court

suggested that there was no evidence of an attempt because “[t]he phone bore no

indication regarding whether it was actively photographing or recording her,”

“[p]olice were unable to recover any photographs or video recordings from the phone

seized,” and “Ruess never admitted to making a video recording or taking a

photograph of [the victim].” Id. at ¶ 18.

       {¶17} We believe the Twelfth District’s holding regarding attempt to be dicta,

and we respectfully disagree with its suggestion that the facts in that case did not

amount to an attempt. It is certainly true that “intent to commit a crime does not of

itself constitute an attempt, nor does mere preparation.” State v. Woods, 48 Ohio

St.2d 127, 131, 357 N.E.2d 1059 (1976). Instead, the “ ‘substantial step’ standard”

focuses on the defendant’s overt acts that “convincingly demonstrate a firm purpose

to commit a crime.” State v. Amos, 1st Dist. Hamilton No. C-150265, 2016-Ohio-

1319, ¶ 34, quoting Group, 98 Ohio St.3d 248, 2002-Ohio-7247, 781 N.E.2d 980, at ¶

102, quoting Woods at 132. But, the state is not required to prove that the defendant

actually captured a photograph or video of the victim in order to convict him of

attempted voyeurism.

       {¶18} Sipple cannot point to any statements made by the trial court that

might cause us to believe that it conflated intent with attempt. Rather, there was

strong evidence that Sipple committed an overt act demonstrating a purpose to




                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



commit voyeurism by putting his phone under Chestnut’s dress and between her

legs.

        {¶19} Moreover, “[t]he conduct necessary for a criminal attempt need not be

the last proximate act prior to the consummation of the felony.” Woods, 48 Ohio

St.2d at 131, 357 N.E.2d 1059. “[The] act of climbing onto the store roof with a gun,

apparently to lie in wait for the store manager, was plainly a substantial step in the

planned robbery, and certainly was strongly corroborative of the criminal purpose.”

Id. at 132. Therefore, the state is not required to prove, as the Twelfth District in

Reuss suggested, that an offender actually took a photograph in order to be convicted

of attempted voyeurism. In fact, requiring such proof would require proof of the

offense of voyeurism itself and defeat the very purpose of the attempt statute.

        {¶20} Sipple makes the additional argument that the evidence was

insufficient because there was no testimony about the type of phone and whether it

had recording or photographing capability. However, Mathews’s body camera video

reveals that Sipple offered to show Mathews his phone. He stated, “Get my phone

and I can show you every picture in that phone.” Taking this evidence in the light

most favorable to the state, we can conclude that Sipple’s phone had the ability to

record videos or take photographs.

        {¶21} The dissent concludes that the mere act of placing his cell phone

underneath Chestnut’s dress does not demonstrate Sipple’s firm purpose to actually

photograph or videotape Chestnut underneath her dress because the phone was “not

in photograph or video mode.” There are several problems with this conclusion.

First, the dissent assumes that because the screen was black when Chestnut saw it,

the phone was not capable of taking a photograph or video. However, it is common




                                              7
                       OHIO FIRST DISTRICT COURT OF APPEALS



knowledge that a phone can easily be placed in photograph or video mode with the

touch of a button. Second, it is possible that Sipple’s phone could have taken a

photograph or video even if the screen were black.1 Third, and most importantly,

Chestnut testified that the phone was placed underneath her dress and she did not

know it was there until she felt it between her legs. Chestnut, of course, could not

testify to what mode the phone was in when it was underneath her dress and

between her legs.

        {¶22} The dissent compares Sipple’s cell phone to the knife in State v. Smith,

9th Dist. Lorain No. 98CA007168, 2000 WL 110411 (Jan. 26, 2000). In Smith, the

majority of the court found there was insufficient evidence of felonious assault

because “Smith was not holding the knife in a manner that would permit him to

carry out his stated intentions; he was flailing it around.” Id. at *3. Importantly, the

court noted that “Smith never lunged at [the victim] or took any action beyond a

continuation of [his] verbal tirade * * *.” Id. But unlike the knife in Smith, Sipple did

hold his cell phone in a manner that would permit him to carry out his stated

intentions.

        {¶23} By stating, “They said that you’re free-ballin,” and then putting his

phone under Chestnut’s dress, Sipple took a substantial step toward committing the

offense of voyeurism. Such an action was “strongly corroborative” of his intention to

photograph her body or undergarments. The first assignment of error is overruled.




1 There are actually smart phone applications that allow people to take photos or videos without
any camera display on the screen. See Abhishek Bhatnagar, Top 5 Apps to Activate Camera for
Hidden, Secret Pictures on Android Devices, https://gadgetstouse.com/blog/2014/05/18/top-5-
apps-to-spy (accessed April 8, 2021).


                                                   8
                     OHIO FIRST DISTRICT COURT OF APPEALS



                          Second Assignment of Error

       {¶24} In his second assignment of error, Sipple contends that the trial court

failed to properly impose the sex offender classification in its sentencing entry, and

that because he has completed his sentence, the classification is void and must be

vacated. Specifically, Sipple argues that even though the trial court properly stated

“register tier I” in the sentencing entry, it failed to include a summary and the

duration of Sipple’s Tier I registration duties in the sentencing entry, as is required

by R.C. 2929.23(B), rendering his sex offender classification void.

       {¶25} R.C. 2929.23 delineates the requirements a trial court must follow

when imposing a sex offender classification for a misdemeanor.

       If an offender is being sentenced for a sexually oriented offense * * * that is a

       misdemeanor * * *, the judge shall include in the sentence a summary of the

       offender’s duties imposed under sections 2950.04, 2950.041, 2950.05, and

       2950.06 of the Revised Code and the duration of the duties. The judge shall

       inform the offender, at the time of sentencing, of those duties and of their

       duration. If required under division (A)(2) of section 2950.03 of the Revised

       Code, the judge shall perform the duties specified in that section or, if

       required under division (A)(6) of section 2950.03 of the Revised Code, the

       judge shall perform the duties specified in that division.

(Emphasis added.) R.C. 2929.23(B).

       {¶26} “This court has held repeatedly that any Tier classification under

Ohio’s version of the Adam Walsh Act is a criminal sanction that is part of the

sentence and must be set forth in the sentencing entry in order to be effective.” State

v. Emanuel, 1st Dist. Hamilton No. C-190450, 2021-Ohio-448, ¶ 5. However, this




                                               9
                        OHIO FIRST DISTRICT COURT OF APPEALS



court has not spoken definitively on the issue of whether the sentencing entry must

also include a summary of the offender’s registration duties and their duration in

order for an offender to be properly classified as a sex offender.

        {¶27} Sipple concedes that the trial court properly informed him of his

registration duties and their duration at the sentencing hearing. He argues that the

trial court’s failure to include a summary of his registration duties and their duration

in the sentencing entry renders his sex offender classification void.2

        {¶28} As an initial matter, we must determine the meaning of R.C.

2929.23(B)’s summary requirement. To determine what the General Assembly

intended by “in the sentence” we analyze how “sentence” is defined and how “in the

sentence” has been interpreted in other code sections concerning sex offender

classifications and registration requirements.

        {¶29} R.C. 2929.01(E)(E) defines “sentence” as “the sanction or combination

of sanctions imposed by the sentencing court on an offender who is convicted of or

pleads guilty to an offense.”        In order for a sanction to commence, it must be

imposed by the court. A sanction is imposed by the sentencing entry, not by what is

said during the sentencing hearing. State v. Halsey, 2016-Ohio-7990, 74 N.E.3d 915,

¶ 26 (12th Dist.), citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16

N.E.3d 659, ¶ 29 (“a court speaks though its journal”); see Kaine v. Marion Prison

Warden, 88 Ohio St.3d 454, 455, 727 N.E.2d 907 (2000) (“Crim.R. 32(C) expressly




2 We note that while prior precedent held that errors in the classification portion of the sentence
rendered the classification void, pursuant to the Ohio Supreme Court’s decisions in State v.
Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, and State v. Henderson, 161 Ohio
St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, any sentencing errors by the trial court would render
that part of the sentence voidable, not void. See Emanuel, 1st Dist. Hamilton No. C-190450,
2021-Ohio-448, at ¶ 10.


                                                    10
                       OHIO FIRST DISTRICT COURT OF APPEALS



provides that a judgment in a criminal case ‘is effective only when entered on the

journal by the clerk.’ ”).

       {¶30} R.C. 2929.19(B)(3)(a) states that “the court shall include in the

offender’s sentence a statement that the offender is a tier III sex offender/child-

victim offender.” (Emphasis added.) “Several Ohio appellate districts have held that

R.C. 2929.19(B)(3) requires inclusion of a Tier III sex offender classification in a

sentencing entry and that its omission renders the sentence deficient.” Halsey,

2016-Ohio-7990, 74 N.E.3d 915, at ¶ 13 (citing cases from the Eighth, Seventh, and

Fourth Districts); see State v. Merritt, 1st Dist. Hamilton No. C-170649, 2018-Ohio-

4995, ¶ 7 (following Halsey and holding that “[b]ecause [the defendant’s] Tier III

classification was not included in the judgment of conviction and sentence, he is not

subject to community notification or residency requirements”).

       {¶31} Even though there is no statutory language requiring Tier I and Tier II

sex offender classifications to be included “in the sentence,” this court has held that

any “Tier classification under the [Adam Walsh Act (“AWA”)] is a type of sanction

that may be imposed for an offense” and therefore, must be included “in the entry of

conviction and sentence.” State v. Hildebrand, 1st Dist. Hamilton No. C-150046,

2018-Ohio-2962, ¶ 6, 10, citing State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-

3374, 952 N.E.2d 1108 (holding that the registration and verification requirements of

the AWA are punitive).

       {¶32} Thus, all sex offender tier classifications under the AWA are part of the

sanction and must be included in the sentencing entry.

       {¶33} Tier classifications under the AWA are automatic and are “based solely

on the offense [the offender] committed, without regard to the circumstances of the




                                              11
                      OHIO FIRST DISTRICT COURT OF APPEALS



crime or [the offender’s] likelihood to reoffend.” Williams, 129 Ohio St.3d 344, 2011-

Ohio-3374, 952 N.E.2d 1108, at ¶ 17, citing R.C. 2950.01(E), (F) and (G).

“[R]egistration requirements and other requirements are based solely on the fact of

conviction.” Williams at ¶ 20.

       {¶34} Judges not only have zero discretion with regard to the tier

classification, they also have zero discretion with regard to an offender’s duties or the

duration he or she must register. The duties are set forth by statute. See, e.g., R.C.

2950.034 (prohibiting offender from establishing residence near school); R.C.

2950.04 (duty to register); R.C. 2950.041 (personal verification with sheriff); R.C.

2950.05 (notice of residence address change). The duration of these duties is also set

forth by statute and varies by tier. See R.C. 2950.06 and 2950.07 (Tier I = register

annually for 15 years, Tier II = register every 180 days for 25 years, Tier III = register

every 90 days for life). Thus, a tier classification makes clear the length of time an

offender must register and his or her registration duties.

       {¶35} By virtue of placing the tier classification in the sentencing entry, the

sentencing court is, in effect, “includ[ing] in the sentence a summary of the

offender’s duties imposed under sections 2950.04, 2950.041, 2950.05, and 2950.06

of the Revised Code and the duration of the duties” as required by R.C. 2929.23(B).

To require a court to do more than this would put form over substance and would

make the sentencing entry longer and more confusing than necessary. It would also

potentially allow sex offenders to avoid registering due to a technicality.

       {¶36} In addition to placing the tier classification in the sentencing entry, the

court is required to not only inform the offender of his or her duties and their




                                               12
                      OHIO FIRST DISTRICT COURT OF APPEALS



duration at the sentencing hearing (R.C. 2929.23(B)), but also provide the offender

with a form that explains those duties and their duration (R.C. 2950.03).

       {¶37} Sipple acknowledges receiving, understanding, and signing the sex

offender notification form at the sentencing hearing. Sipple also agrees that the trial

court properly informed him of his registration duties and their duration at the

sentencing hearing.

       {¶38} Thus, not only was Sipple properly notified of his registration duties

and their duration, he was properly sentenced because the appropriate tier

classification was included in the sentencing entry. We find the trial court did

everything it needed to do under the AWA in order to properly classify Sipple as a sex

offender. See, e.g., State v. Fowler, 10th Dist. Franklin No. 09AP-622, 2010-Ohio-

747, ¶ 5 (holding that the requirements of R.C. 2929.13(I), the felony equivalent of

R.C. 2929.23(B), were satisfied where the court informed the offender of his tier

classification and verified that the offender received a form detailing his registration

duties, reviewed it with counsel, and acknowledged that he understood the

requirements).

       {¶39} Sipple’s second assignment of error is overruled.

                                     Conclusion

       {¶40} The first and second assignments of error are overruled and the trial

court’s judgment is affirmed.

                                                                   Judgment affirmed.
MYERS, J., concurs.
ZAYAS, P.J., dissents.




                                              13
                     OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, P.J., dissenting.


       {¶41} I must respectfully dissent from the majority’s opinion. I would hold

that Sipple did not take a substantial step toward commission of the offense of

voyeurism under R.C. 2907.08(D) and would therefore reverse his conviction.

                        Factual and Procedural Background

       {¶42} After a bench trial, Lawrence Sipple was convicted of attempted

voyeurism in violation of R.C. 2907.08(D). The conviction was based on an incident

that occurred between Sipple and Melvina Chestnut.

       {¶43} Sipple and Chestnut both attended a community event for a local gym.

Chestnut wore a dress to the event with shorts underneath. While she was waiting in

line to get food for her son, Sipple came up behind her and whispered in her ear,

“They said that you’re free-balling.” He continued to whisper this in her ear while

she tried to block him out. When asked what happened next, Chestnut testified as

follows:

       Chestnut:     That’s when I seen him pull out his phone and he had

                     put it in between my legs, is I [sic] how I felt his phone

                     right there. And then he --

       Prosecutor:   How did you become aware his phone was between your

                     legs?

       Chestnut:     When I felt it in between my legs and I looked down and

                     he had his phone out like he was trying to take a picture.

       Prosecutor:   Okay. So underneath your dress?

       Chestnut:     Yes.




                                             14
                     OHIO FIRST DISTRICT COURT OF APPEALS



       Prosecutor:   Okay. Where -- are you -- are you aware if he was able to

                     actually take a picture or anything like that?

       Chestnut:     No.

       Prosecutor:   Okay. So you feel his phone underneath you. What

                     happens next?

       Chestnut:     That’s when he kept on laughing and he -- like, he

                     nudged me; like, he nudged me and was laughing or

                     whatever. And then he -- then he walked over to his wife

                     and was telling his wife what happened, because I was

                     upset and I walked away.

       {¶44} On cross-examination, counsel for Sipple asked Chestnut if the phone

screen was still black when Sipple put it under her dress and she replied, “As I seen

the phone go under there, it was black.” She also testified that she did not see or

hear him take a picture.

       {¶45} Footage from a body worn camera of the responding officer was played

in court that showed the officer’s conversation with Sipple after his arrest. Simple

admitted telling Chestnut that he heard she was “free balling,” but denied ever

putting his phone under her dress or physically touching her. Sipple claimed that he

was “clowning around” and only “acted like I was going to do something.” He stated,

“I had [the phone] in my hand and I just lowered my arm down because I had got a

text from a friend and I had just got to reading it and I just dropped my arm and act

like that I was do something [sic].” He also claimed that he knew at the time that she

was wearing shorts under her dress because she always wore shorts under her dress.

The officer asked Sipple if it was possible that Chestnut interpreted his actions as




                                             15
                      OHIO FIRST DISTRICT COURT OF APPEALS



him putting the phone “down by her crotch to take a photo of her underwear” and he

admitted that it was. He told the officer, “get my phone and I can show you every

picture in that phone.” The officer testified that he never attempted to look at

Sipple’s phone.



                                  Law and Analysis

        {¶46} R.C. 2923.02 provides that, “No person, purposely or knowingly, and

when purpose or knowledge is sufficient culpability for the commission of an offense,

shall engage in conduct that, if successful, would constitute or result in the offense.”

        {¶47} The 1973 Legislative Service Commission Notes to R.C. 2923.02 direct

that:

        Under this section, an attempt must be purposely or knowingly

        committed.    If the offense attempted specifies that purpose is the

        culpable mental state required for its commission, then the attempt

        must be purposeful.

        {¶48} R.C. 2923.02 was construed by the Ohio Supreme Court in State v.

Woods, 48 Ohio St.2d 127, 357 N.E.2d 1059 (1976), judgment vacated on other

grounds, 438 U.S. 910, 98 S.Ct. 3133, 57 L.Ed.2d 1153 (1978). Woods concerned two

defendants, Roland Reaves and Ricardo Woods, who were convicted of aggravated

murder for purposely causing the death of a police officer while fleeing immediately

after attempting to commit aggravated robbery.         Id. at 129.    The evidence was

essentially undisputed, id., and Woods made a complete statement about his part in

the events. Id. at 128.




                                               16
                        OHIO FIRST DISTRICT COURT OF APPEALS



          {¶49} The evidence established that Woods and Reaves met for the first time

about two weeks prior to the day in question. Id. at 128. Woods was living with

Reaves’s sister and was recently laid off from his job. Id. Woods and Reaves agreed

they needed money and used Woods’s unemployment check to purchase a .38-

caliber revolver. Id. Reaves told the seller he planned to use the gun to rob a loan

company. Id. Later that night, around midnight, Reaves and Woods parked close to

a United Dairy Farmers store and began to “case” the store. Id. They could see the

manager inside and planned to wait until the manager came out to “hold him up and

take the money.” Id. at 128-129. Reaves had the revolver they purchased, and

Woods had a .22-caliber pistol that belonged to Reaves. Id. at 129. Reaves then left

Woods across the street to be a lookout and climbed onto the roof of the store. Id.

Reaves got down from the roof and came back to join Woods and said something

looked funny. Id. They had apparently heard sirens of the fire department nearby.

Id. They then walked away from the store and down the street. Id. As they were

walking down the street, a police officer approached them, and Reaves shot the

officer several times. Id. Woods also shot at the officer, while the officer was lying

on the street, as they were fleeing the scene. Id.

          {¶50} Among other things, Woods challenged the sufficiency of the evidence

to prove attempted robbery. Id. at 130. When interpreting R.C. 2923.02, the court

stated:

          The committee comment for this section states, in part, that: ‘In order

          to prove an attempt to commit an offense, it must be shown that

          particular conduct directed toward commission of the offense took

          place and that such conduct, if successful, would constitute or result in




                                                 17
              OHIO FIRST DISTRICT COURT OF APPEALS



the offense. * * *’ This language establishes that the essential elements

of a criminal attempt are the mens rea of purpose or knowledge, and

conduct directed toward the commission of an offense. The statute

does not, however, indicate how far this conduct must proceed toward

the actual consummation of the crime in order to be considered an

attempt to commit that crime. There is also little case law in Ohio on

this question, although this court has held that the conduct necessary

for a criminal attempt ‘need not be the last proximate act prior to the

consummation of the felony.’ State v. Farmer (1951), 156 Ohio St. 214,

216, 102 N.E.2d 11, 13, Fox v. State, (1878), 34 Ohio St. 377.

                                   ***

American courts have generally agreed that intent to commit a crime

does not of itself constitute an attempt, nor does mere preparation.

The difficulty is to formulate a standard that excludes preparations

prior to an actual attempt to commit a crime, while including, as

punishable, those acts which are so dangerously close to resulting in a

crime that intervention and arrest by the police are justified, even

before the ‘last proximate act.’ Various tests have been suggested and

followed in other jurisdictions.

                                   ***

Ohio’s statutory definitions of criminal offenses in the Revised Code

are based largely upon the American Law Institute’s Model Penal

Code, and the standard adopted in the latter code appears to us

workable, reasonable, and consistent with the language of R.C.




                                         18
                     OHIO FIRST DISTRICT COURT OF APPEALS



       2923.02(A). Under Section 5.01 of the Model Penal Code, an attempt

       is when one ‘purposely does or omits to do anything which is * * * an

       act or omission constituting a substantial step in a course of conduct

       planned to culminate in his commission of the crime.’ To constitute a

       ‘substantial step,’ the conduct must be ‘strongly corroborative of the

       actor’s criminal purpose.’ The application of this standard will of

       course depend upon both the nature of the intended crime and the

       facts of the particular case. A substantial step in the commission of a

       robbery may be quite different from that in arson, rape, or some

       other crime. But this standard does properly direct attention to overt

       acts of the defendant which convincingly demonstrate a firm purpose

       to commit a crime, while allowing police intervention, based upon

       observation of such incriminating conduct, in order to prevent the

       crime when the criminal intent becomes apparent.

(Emphasis added.) Woods, 48 Ohio St.2d at 131-132, 357 N.E.2d 1059.

       {¶51} The court found that “Reaves’ act of climbing onto the store roof with a

gun, apparently lying in wait for the store manager, was plainly a substantial step in

the planned robbery, and certainly was strongly corroborative of the criminal

purpose.” Id. at 132. Thus, the court held that the trial court did not err in holding

that the conduct could constitute an attempted robbery. Id.

       {¶52} The Ohio Supreme Court again construed R.C. 2923.02 in State v.

Brooks, 44 Ohio St.3d 185, 191, 542 N.E.2d 636 (1989). In Brooks, the court

addressed a certified question from the Ninth District, asking whether the mere




                                             19
                       OHIO FIRST DISTRICT COURT OF APPEALS



pointing of a deadly weapon, without more, is sufficient evidence of the offense of

felonious assault in violation of R.C. 2903.11.3 Id. at 187.

       {¶53} Expanding on the court’s interpretation of R.C. 2923.02 in Woods, the

court looked to comment 6(a) of Section 5.01 of the Model Penal Code for further

guidance on the requirements of a substantial step. Id. at 191. The court stated:

       Comment 6(a) to Section 5.01 of the Model Penal Code explains the

       requirements of “substantial step” and corroboration of the actor’s

       criminal purpose:

       “(a) Requirements of ‘Substantial Step’ and Corroboration of Purpose.

       Whether a particular act is a substantial step is obviously a matter of

       degree. To this extent, the Code retains the element of imprecision

       found in most of the other approaches to the preparation-attempt

       problem. There are, however, several differences to be noted:

       “First, this formulation shifts the emphasis from what remains to be

       done, the chief concern of the proximity tests, to what the actor has

       already done. That further major steps must be taken before the

       crime can be completed does not preclude a finding that the steps

       already undertaken are substantial. It is expected, in the normal case,

       that this approach will broaden the scope of attempt liability.”

(Emphasis sic.) Id. at 191.

       {¶54} The court ultimately held that “that act of pointing a deadly weapon at

another, without additional evidence regarding the actor’s intention, is insufficient

evidence to convict a defendant of the offense of ‘felonious assault’ as defined R.C.


3 In relevant part, R.C. 2903.11 provides, “No person shall knowingly * * * cause or attempt to
cause physical harm to another by means of a deadly weapon * * *.” (Emphasis added.)


                                                 20
                     OHIO FIRST DISTRICT COURT OF APPEALS



2903.11(A)(2).” Id. at 192. In a concurring opinion, Chief Justice Moyer wrote to

emphasize the importance of the conditional language “that suggests that additional

evidence regarding the actor’s intention may enable a jury to find that the act of

pointing a deadly weapon at another is a felonious assault.” Id. at 196 (Moyer, C.J.,

concurring).   Chief Justice Moyer listed two examples of circumstances where

evidence of a defendant’s other conduct could be used to show that the defendant

took a substantial step toward causing harm, despite doing nothing more than

pointing a deadly weapon at another: (1) “the defendant has fired a deadly weapon at

the same person on more than one occasion in the past and is now being tried for

felonious assault for having pointed a deadly weapon at the same person, with

evidence of no other conduct”; and (2) “the defendant is charged with felonious

assault for having pointed a deadly weapon at another person, with evidence of no

other conduct except that defendant fired a deadly weapon at one or more people on

the same day as the incident in question.” Id.

       {¶55} Chief Justice Moyer’s concurrence demonstrates how the analysis of a

substantial step is different where there is evidence of a plan, scheme or some

common occurrence that corroborates a defendant’s criminal purpose. See id. In

these situations, a substantial step may be found closer to the preparation stage than

normally would be sufficient because there is additional evidence which corroborates

a defendant’s purpose. See id. Alternatively, where incidents happen spontaneously

and there is no evidence of a plan, scheme or some common occurrence, steps closer

to the completion of the crime are required before an overt act can be found which

convincingly demonstrates a firm purpose to commit a crime. See id.




                                             21
                      OHIO FIRST DISTRICT COURT OF APPEALS



         {¶56} In cases where the defendant has used some sort of device or

instrumentality, the nature of the device is an important consideration in the

substantial-step analysis.

         {¶57} For example, in Smith, the Ninth District recognized that the analysis

is different when looking at what constitutes a substantial step when pointing a knife

at someone and what constitutes a substantial step when pointing a gun at someone.

State v. Smith, 9th Dist. Lorain No. 98CA007168, 2000 WL 110411, *3 (Jan. 26,

2000).     In Smith, George Smith (“George”) noticed two individuals in an oral

altercation. Id at *1. One of the individuals was a friend of George’s and the other

was a former roommate, Michael Smith (“Smith”), the defendant. Id. In hopes of

settling the dispute, George approached the pair and tried to intervene. Id. It was

then he noticed that Smith was holding a swiss army knife with an open blade. Id.

Smith waved the knife around and told George, “I’m going to cut you. I’m going to

get you.” Id. Smith walked toward George still waving the knife and shouting

vulgarities. Id. George pointed out to Smith that the police were present, and Smith

stopped approaching. Id. Smith eventually fled on foot and dropped the knife. Id.

One of the officers who observed some of the altercation testified that Smith walked

toward George waving and flailing the knife from about 15 feet to a distance of about

three feet. Id. George testified that Smith was waving the knife back and forth, but

never tried to lunge at George with the knife. Id. at *3. Smith was convicted by a

jury of felonious assault against George in violation of R.C. 2903.11(A)(2), which

prohibits an individual from attempting to cause physical harm to another by means

of a deadly weapon or dangerous ordnance. Id. at *1-2.




                                             22
                      OHIO FIRST DISTRICT COURT OF APPEALS



        {¶58} In its analysis, the Smith court first recognized that the Ohio Supreme

Court has determined that the act of pointing a loaded gun at an individual while

threatening to use it was sufficient to establish that a defendant knowing attempted

to cause physical harm. Id., citing Brooks, 44 Ohio St.3d 185, 542 N.E.2d 636, and

State v. Green, 58 Ohio St.3d 239, 569 N.E.2d 1038 (1991).              The court then

distinguished a knife from a gun, stating:

        Pointing a knife at an individual is different from pointing a gun, even

        though both are deadly weapons.       Pointing a knife at someone is

        generally only one of several steps preparatory to using it to injure

        another, rather than the penultimate one. That act alone, or even

        when accompanied by verbal threats, is equivocal as to whether the

        assailant was trying to harm the victim, or merely intending to frighten

        him, one of the primary distinctions between felonious assault, R.C.

        2903.11(A)(2), and aggravated menacing, R.C. 2903.21(A).

(Citation omitted.) Smith at *3.

        {¶59} The court went on to find that Smith “was not holding the knife in a

manner that would permit him to carry out his stated intentions,” and Smith “never

lunged at George or took any action beyond a continuation of the verbal tirade that

had originally been directed at George’s friend.” Accordingly, the court held, “there

was insufficient evidence of an overt act that went beyond mere preparation and was

strongly corroborative of Smith’s intent to actually harm George.”            Id. at *4.

Therefore, the court found the evidence insufficient to convince a rational trier of fact

beyond a reasonable doubt that Smith attempted to cause physical harm to George.

Id. at *3.




                                              23
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶60} The analysis of a substantial step must be fact intensive and must look

to the nature of the crime and the facts of the particular case to determine if the steps

taken by a defendant convincingly demonstrate a firm purpose to commit the crime

for which he is charged. See, e.g., State v. Davis, 76 Ohio St.3d 107, 666 N.E.2d 1099

(1996) (Finding the evidence insufficient to show attempted rape where the evidence

showed the victim was shot by the defendant in a car, the victim was trying to push

the defendant away “as if ‘she didn’t want to do something’ ” right before she was

shot, the victim was nude when the defendant dumped her body from the car, and

the forensic evidence showed there were possible finger marks on the victim’s thigh);

State v. Mincy, 1st Dist. Hamilton No. C-060041, 2007-Ohio-1316 (Finding the

evidence insufficient to show an attempt to cause harm to a bus driver where the

evidence showed that two men entered the bus, one man had a gun and pointed the

gun at the bus driver, brandished the gun while walking down the aisle of the bus,

paced back and forth in the bus while crying and yelling, exited from the bus, and

then pointed the gun at the bus); State v. Peyatt, 2019-Ohio-3585, 142 N.E.3d 11190

(7th Dist.) (Finding the evidence insufficient to show attempted gross sexual

imposition where the evidence showed the defendant told the victim to “look” and

then exposed his penis to her, but did not show any further advances toward sexual

contact with the victim such as trying to make the victim touch his penis or asking

her to touch his penis); State v. Clyde, 6th Dist. Erie No. E-14-006, 2015-Ohio-1859

(Finding the evidence insufficient to show attempted pandering obscenity where the

evidence showed the defendant entered the bedroom of a 14-year-old girl and offered

to pay the girl and her boyfriend if they made a “porno” for him, but did not show

that the defendant actually had the money he offered to them, that anyone




                                              24
                      OHIO FIRST DISTRICT COURT OF APPEALS



“disrobed,” or that any plans were arranged or further discussed); State v. Brown,

9th Dist. Lorain No. 18CA011310, 2019-Ohio-2599 (Finding the evidence insufficient

to show attempted sexual battery or attempted child endangering, despite the

behavior being “despicable and depraved,” where the evidence showed the victim’s

father talked to her about “sex lessons” when they were alone together, repeatedly

expressed his desire to teach her how to engage in both oral sex and vaginal

intercourse, and told the victim, after she was grounded for spending the night

somewhere else without telling the defendant, that she would remain grounded until

she complied with sex lessons, but did not show any significant conduct to pair with

his statements of intent, such as ordering her to remove her clothing); Compare

State v. Gann, 154 Ohio App.3d 170, 2003-Ohio-4000, 796 N.E.2d 942 (12th Dist.)

(Finding the evidence sufficient to show an attempt to engage in unlawful sexual

conduct with a minor where the evidence showed the defendant communicated with

a 14-year-old girl over the internet, arranged to meet the girl at a movie theater and

told the girl he wanted to sit in the back row with her, have oral sex with her, “finger”

her, and feel her “boobs.”).

       {¶61} In this case, Sipple was found guilty of attempted voyeurism in

violation of R.C. 2907.08(D), which provides that: “No person shall secretly or

surreptitiously videotape, film, photograph, or otherwise record another person

under or through the clothing being worn by that other person for the purpose of

viewing the body of, or the undergarments worn by, that other person.”

       {¶62} I agree with the majority that the state is not required to prove that a

defendant actually captured a photograph or video of the victim in order to convict a




                                              25
                     OHIO FIRST DISTRICT COURT OF APPEALS



defendant of attempted voyeurism in violation of R.C. 2907.08(D); however, I

disagree with the majority that the Twelfth District suggested such in Reuss.

       {¶63} In Reuss, K.B. was tanning at a tanning salon, wearing only panties,

when she exited from the bed to place her cell phone on the table. Middletown v.

Reuss, 2016-Ohio-996, 48 N.E.3d 649, ¶ 2 (12th Dist.). She glanced up and saw an

Apple iPhone being held over the partition wall, with the camera lens pointed in her

direction. Id. She covered herself up and yelled, banging on the partition. Id. at ¶ 3.

The phone disappeared behind the wall. Id. K.B. leaned out of her room and banged

on the wall of the adjoining room. Id. Defendant David Ruess opened the door,

claimed he did not do anything wrong, and then quickly left the salon. Id. Ruess was

convicted by the trial court of attempted voyeurism in violation of a city ordinance

that mirrors R.C. 2907.08(D). Id. at ¶ 9.

       {¶64} Ruess challenged his conviction based on the sufficiency of the

evidence, raising two issues for review. Id. at ¶ 7. First, Ruess argued that it was

physically impossible for him to violate the statute because K.B. was undressed so

there was no clothing for him to attempt to photograph or record under or through.

Id. at ¶ 9. Based on the plain language of the statute, the court agreed with him,

finding the distinguishing feature of subsection (D) to be the recording or

photographing under or through clothing being worn by the victim. Id.

       {¶65} Reuss’s second argument, the relevant argument for our purposes

here, attacked the sufficiency of the evidence, arguing that the trial court’s

statements show that the trial court conflated the concepts of intent and attempt in

rendering the guilty verdict. Id. at ¶ 14. Prior to imposing the sentence, the trial

court stated, “I don’t know if you took the picture or not but I think that was your




                                             26
                     OHIO FIRST DISTRICT COURT OF APPEALS



intention to do it.” Id. at ¶ 16. The Twelfth District agreed this statement showed

that the court erroneously rested its guilty finding on Ruess’s intent to violate the

voyeurism statute. Id. at ¶ 18. The court went on to find the evidence insufficient to

convince the average mind beyond a reasonable doubt that Ruess attempted to

videotape or photograph K.B. because (1) K.B. could not tell whether Ruess’s phone

was operating when she glanced up from her tanning booth, (2) the phone bore no

indication regarding whether it was actively photographing or recording her, (3)

police were unable to recover any photographs or video recordings from the seized

phone, and (4) Ruess never admitted to making a video recording or taking a

photograph of K.B. Id. at ¶ 17-18.

       {¶66} The majority suggests this holding shows the Twelfth District would

require the defendant to actually capture a photograph or video before convicting

him of attempted voyeurism. I disagree. Under the Ohio Supreme Court’s guidance,

to find a substantial step, we must look to overt acts already completed by the

defendant which convincingly demonstrate a firm purpose to commit the offense.

The focus is not on the acts which remain to be done for completion of the offense,

but the steps already taken. By relying on the lack of evidence, the Twelfth District

explained the lack of a step taken which would convincingly demonstrate a firm

purpose to photograph or videotape K.B. It did not conclude that actually taking a

photograph or video was necessary for the conviction. Rather, the court concluded

that the evidence presented did not show that Ruess took any steps beyond holding

the phone over the partition wall, which was insufficient to demonstrate that Ruess

had a firm purpose to commit voyeurism in violation of R.C. 2907.08(D).




                                             27
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶67} The same issue exists with the evidence presented in this case.

Viewing the evidence in a light most favorable to the prosecution, the evidence shows

Sipple approached Chestnut in line, made a comment to her about hearing she was

not wearing anything under her dress, and then placed an inactive device under her

dress. The device screen was black when Chestnut saw it under her dress. It was not

in photograph or record mode. Additionally, Chestnut testified that she had shorts

on under her dress and Sipple told the responding officer that he knew she was

wearing shorts under her dress. The evidence does not show a step taken by Sipple

which convincingly demonstrates a firm purpose to actually photograph or videotape

Chestnut under her dress.

       {¶68} The majority would find the mere ability of the device to take a photo

or video sufficient for this finding, even though the device was not actively in that

mode at the time. They take Sipple’s statement, “Get my phone and I can show you

every picture in that phone” and, in putting it in the light most favorable to the state,

infer that this establishes that the device had the ability to record videos or take

photographs. Even assuming that the record established that Sipple’s phone had the

functional capability to record videos or take photographs, the evidence would still

be insufficient as the phone screen was black. The precedent is clear that operability

is not solely determinative; there must also be evidence of an overt act taken by the

defendant which shows a purpose to use the device in a manner sufficient for

commission of the crime alleged. See, e.g., Smith, 9th Dist. Lorain No. 98CA007168,

2000 WL 110411, and Reuss, 2016-Ohio-996, 48 N.E.3d 649.

       {¶69} The majority asserts that a phone can easily be placed in photograph

or video mode with the touch of a button and that the phone could have taken a




                                              28
                      OHIO FIRST DISTRICT COURT OF APPEALS



photograph or video even if the screen were black. There is nothing in the record to

establish this. An appellate court’s role is to determine an appeal based on the

record before it. See App.R. 12. We may not consider facts extraneous to the record.

Paulin v. Midland Mut. Life Ins. Co., 37 Ohio St.2d 109, 112, 307 N.E.2d 908 (1974);

D’Amico v. D’Amico, 7th Dist. Mahoning No. 00-CA-46, 2001-Ohio-3438, *3.

       {¶70} The record is devoid of evidence on the “common knowledge” that

phones in black screen can easily be placed in photograph or record mode with the

touch of a button. Moreover, there is no evidence of the type of phone Sipple was

using or the capabilities of the phone.4 There is also no evidence of any shortcut

buttons on his phone to place the phone in camera mode or of any secret applications

installed to take hidden photographs.

       {¶71} Unlike the majority’s assertion that the mode of the device while under

Chestnut’s dress is unknown, Chestnut testified that she saw the phone as it was

going under her dress and that the phone screen was black. She testified as follows:

       Counsel:       -- So you said that when you came into contact with Mr.

                      Sipple, he approached you in the line for the food; is that

                      right?

       Chestnut:      Yes.

       Counsel:       Okay. And he said to you, they said that you’re free-

                      balling?

       Chestnut:      Yes.




4This can be contrasted with the evidence in Reuss where there was testimony that the phone
used was an iPhone.


                                               29
            OHIO FIRST DISTRICT COURT OF APPEALS



Counsel:    Okay. And that’s something that you know to mean

            you’re walking around without any underwear, basically,

            right?

Chestnut:   Yes.

Counsel:    And put it under your dress?

Chestnut:   (Nodding head.)

Counsel:    Okay. And you were able to see him somewhat as he put

            the phone under the dress, right?

Chestnut:   Yes.

Counsel:    Okay. And you had told the police officer, when you

            spoke with the officer, that the phone was still black

            when he put it under your dress?

Chestnut:   Yes, it was.

Counsel:    Okay. And that’s --

Chestnut:   As when I seen it going under there, it was black.

Court:      I’m sorry. Can you say that again? I couldn’t hear you.

Chestnut:   As I seen the phone go under there, it was black. So

            yeah.

Counsel:    Okay. And that’s one of the reasons why you said you

            knew that he didn’t actually take a picture, right?

Chestnut:   Yeah. I didn’t see him take a picture.

Counsel:    Because you said that the phone was black as he put it

            under your dress?

Chestnut:   Yes.




                                    30
                      OHIO FIRST DISTRICT COURT OF APPEALS



       Counsel:       And you never heard it snap or take a picture or

                      anything like that, right?

       Chestnut:      No.

       Counsel:       Okay. And you said that you had shorts on under your

                      dress?

       Chestnut:      Yes.

       Counsel:       Okay. And you said that Mr. Sipple was kind of laughing

                      and then he went and talked to his wife about it?

       Chestnut:      Uh-huh.

       {¶72} Without more, the evidence does not show an overt act taken by

Sipple which convincingly demonstrates a firm purpose to photograph Chestnut

under her dress. Limiting my analysis to the facts in the record and focusing on the

steps actually taken by Sipple, I would find the evidence insufficient in this case to

convince a rational trier of fact beyond a reasonable doubt that Sipple took a

substantial step toward violation of R.C. 2907.08(D).          I would reverse the trial

court’s judgment on the first assignment of error, rendering the second assignment

of error moot.

                                      Conclusion

       {¶73} Accordingly, I would sustain the first assignment of error, and reverse

the judgment of the trial court.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                31